           Case 1:19-cr-00308-VEC Document 42 Filed 09/11/20 Page 1 of 3
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 9/11/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   19-CR-308 (VEC)
                 -against-                                      :
                                                                :        ORDER
 ESTALIN BATISTA,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant’s sentencing is scheduled for September 28, 2020 at 2:00 p.m.;

        IT IS HEREBY ORDERED:

        1. The sentencing is adjourned to September 29, 2020 at 11:00 a.m. Both parties’

             sentencing submissions remain due by September 14, 2020.

        2. The sentencing will take place in Courtroom 443 of the Thurgood Marshall

             Courthouse, 40 Foley Square, New York, New York, 10007. Members of the public

             may appear for the hearing by calling (888) 363-4749, using the access code 3121171

             and the security code 0308. All those accessing the conference are reminded that

             recording or rebroadcasting of the proceeding is prohibited by law.

        3. Per the SDNY COVID-19 Courthouse Entry Program, any person who appears at any

             SDNY courthouse must complete a questionnaire and have his or her temperature

             taken. Please see the instructions, attached. Completing the questionnaire ahead of

             time will save time and effort upon entry. Only those individuals who meet the entry

             requirements established by the questionnaire will be permitted entry. Please contact

             chambers promptly if you or your client (if attending the proceeding) does not meet

             the requirements.
        Case 1:19-cr-00308-VEC Document 42 Filed 09/11/20 Page 2 of 3




SO ORDERED.
                                             _________________________________
Date: September 11, 2020                      VALERIE CAPRONI
      New York, NY                           United States District Judge




                                    2 of 3
         Case 1:19-cr-00308-VEC Document 42 Filed 09/11/20 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
